 6:19-cv-03551-TMC          Date Filed 08/25/20      Entry Number 49         Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  GREENVILLE DIVISION

Aimee Maddonna,                              )
                                             )
                               Plaintiff,    )         CA No. 6-19-cv-3551-TMC
                                             )
                 vs.                         )
                                             )         ORDER TO CONDUCT
United States Department of Health and       )            MEDIATION
Human Services; Alex M Azar, II, in his      )
official capacity as Secretary of the United )
States Department of Health and Human        )
Services; Administration for Children and )
Families, United States Department of        )
Health and Human Services; Lynn Johnson, )
in her official capacity as Assistant        )
Secretary of the Administration for          )
Children and Families; Henry McMaster, )
in his official capacity as Governor of the )
State of South Carolina; Michael Leach, in )
his official capacity as State Director for  )
the South Carolina Department of Social      )
Services,                                    )
                               Defendants. )

               Failure to comply with this order may result in sanctions.

       A mediation is to be completed in the above-referenced matter prior to February 16,

2021, on a date agreed to by the parties. Upon completion of the mediation, the court is to be

advised of the results.

       Attorneys primarily responsible for handling the trial, parties and/or insurer

representatives with full settlement authority1 are ordered to be present in person, and will only

be excused for good cause shown. Every person who is excused from attending in person must



       1
         “Full settlement authority” for the defendant means an individual who can decide to offer
the plaintiff a sum up to the existing demand of the plaintiff or the policy limits of any applicable
insurance policy, whichever is less. “Full settlement authority” for the plaintiff means the plaintiff
himself or herself or a representative of the plaintiff who can make a binding decision on behalf of
the plaintiff or plaintiffs.


                                                 1
6:19-cv-03551-TMC           Date Filed 08/25/20      Entry Number 49          Page 2 of 2



be available to participate by telephone unless otherwise ordered. Lack of discovery or

settlement authority is no excuse for failure to appear and participate. At the mediation,

primary trial counsel, along with parties and/or their insurer representatives, should be prepared

to negotiate on this case in a mutual, good faith effort to reach a fair and reasonable settlement.

If a settlement is not reached, settlement discussions will be inadmissible in court.

         If any reason exists why you and your client should not participate in this scheduled

conference, you must advise the court in writing no later than ten days from the date of this

order.

         Notices have been sent to all counsel of record. Counsel are responsible for notifying

and ensuring the presence of parties and/or insurer representatives as described above.

         IT IS SO ORDERED.



                                               s/Timothy M Cain
                                               United States District Judge

August 25, 2020
Anderson, South Carolina




                                                 2
